internal_revenue_service number release date index number ------------------------ -------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-132526-11 date december ty ------- ty ------- legend taxpayer ------------------------ ssn ----------------- spouse ------------------------- ssn ------------------ fc ------------------------------------------- country ----------- year -------- year ------- year ------- year ------- accounting firm -------------------------------- accounting firm ------------------------------------- accountant -------------------------- dear -------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by his authorized representative and accompanied by plr-132526-11 a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling the material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a married individual who files a joint federal_income_tax return with spouse during year taxpayer acquired shares of fc a corporation organized under the laws of country that is publicly traded on a u s stock exchange taxpayer acquired additional shares of fc during year as of the date of this request_for_ruling taxpayer has held the fc shares in two u s brokerage accounts since the dates of acquisition taxpayer relied on accounting firm to prepare his tax_return for many years including year accounting firm was a reputable accounting firm and the certified_public_accountant who prepared taxpayer’s return for year as well as other partners at accounting firm had substantial experience in individual tax matters including international tax matters affecting individual taxpayers taxpayer provided to accounting firm all information and documentation necessary to prepare his tax_return for year however accounting firm failed to identify fc as a passive_foreign_investment_company within the meaning of code sec_1297 pfic and consequently failed to advise taxpayer of the possibility of making or the consequences of failing to make a qef election with respect to fc in addition to directly owning shares in fc taxpayer indirectly owned an interest in fc through a hedge fund during year the hedge fund discovered that fc was a pfic as a result taxpayer became aware of fc’s pfic status and promptly notified his tax advisor accounting firm of fc’s pfic status taxpayer has submitted an affidavit under penalties of perjury that describes the events that led to his failure to make a qef election with respect to fc by the election due_date including the role of accounting firm taxpayer also submitted an affidavit from accountant who was a partner in accounting firm and became a partner in accounting firm after accounting firm merged into accounting firm during year accountant’s affidavit describes accounting firm 1’s engagement and responsibilities and the advice concerning the tax treatment of fc that it provided to taxpayer taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested plr-132526-11 taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law code sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under code sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion plr-132526-11 based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international cc
